UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2341


MICHAEL J. GARVEY,

                     Plaintiff - Appellant,

              v.

SETERUS, INC.; SUBSTITUTE TRUSTEE SERVICES, INC.; HUTCHENS LAW
FIRM, LP; LACEY M. MOORE; CHRISTOPHER T. SALYER; SHIANN
SCHMIDT; SHAPIRO & INGLE, LLP; MICHAEL JAY EMREY; KYLE
STEWART,

                     Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Graham C. Mullen, Senior District Judge; Richard L. Voorhees, Senior District
Judge. (5:16-cv-00209-GCM)


Submitted: March 29, 2018                                          Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael J. Garvey, Appellant Pro Se. Bradley R. Kutrow, MCGUIREWOODS, LLP,
Charlotte, North Carolina; Lacey Moore Duskin, HUTCHENS, SENTER, KELLAM &
PETTIT, P.A., Charlotte, North Carolina; Jason Kenneth Purser, SHAPIRO & INGLE
LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael J. Garvey seeks to appeal the district court’s order dismissing his

complaint. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on October 18, 2017. The notice

of appeal was filed on November 20, 2017. Because Garvey failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2